          Case 19-03637 Document 31 Filed in TXSB on 08/10/20 Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                 ENTERED
                                                                                   08/10/2020
IN RE:                                      §
                                            §      CASE NO: 17-33203
VENTECH ENGINEERS L.P.; fka                 §      CHAPTER 7
VENTECH, INC., et al                        §
                                            §
          Debtor(s).                        §      DAVID R. JONES
                                            §
                                            §
RODNEY D TOW                                §
                                            §
          Plaintiff(s),                     §
                                            §
vs.                                         §      ADVERSARY NO. 19-3637
                                            §
VENTECH HOLDINGS 3 LLC, et al               §
                                            §
          Defendant(s).                     §

                                        ORDER
                                     (Docket No. 29)

      1.      The Motion to Amend Rule 12(c) Order and for Leave to File Amended
Complaint is denied.


      Signed: August 10, 2020.

                                            ____________________________________
                                            DAVID R. JONES
                                            UNITED STATES BANKRUPTCY JUDGE




1/1
